11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Artisan Infrastructure, Inc.,                  * From the County Court
                                                 at Law No. 2 of Midland County,
                                                 Trial Court No. CC-17,133.

Vs. No. 11-14-00126-CV                         * April 21, 2016

Premier Family Care I, Inc.                    * Memorandum Opinion by Wright, C.J.
d/b/a Premier Physicians,                       (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below.        Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Artisan Infrastructure, Inc.